Title: From John Adams to Jonathan Mason, Jr., 31 August 1820
From: Adams, John
To: Mason, Jonathan, Jr.



dear Sir
Montezillo August 31st. 1820

Some time ago I requested permission, to write to you certain facts in Confidence which I wish to be preserved some where after I shall be no more here.—But they are facts in which my personal Character is interested—And it is so awkard a thing to write of ones self—And it is so certain, to be suspected of partiality, and accused of Vanity—And it is so difficult for a Man to Satisfy his own Conscience whether his opinions are dictated by the love of himself—or by the love of Truth that I have been hitherto discouraged from beginning, and cannot now begin without much hesitation.—
The real principles, Motives, and feelings, which gave rise to the Revolution have been very superficially and imperfectly investigated.—For one example among many, The dread of the Hierarchy; and of the high principles in Religion and Government; which then prevailed in the Church of England—And which were more openly and dogmatically professed and asserted in America—than even in England itself—Are not sufficiently known, and have not been sufficiently considered.—Indeed it is almost impossible to convince at this day, any young Man; or even any middle aged Man of the extravagance to which those high doctrines were carried before the Revolution.—In this little Village of Quincy I could write a History of Doctrines and Characters which would at this day appear as Romantic as any of Scots Novels—I had almost said I was Born, certainly I was breed in the deepest contempt and abhorrence of the doctrines of Passive Obedience, and Non-resistance; And of the Authority of the Church in matters of Religion—Yet these Doctrines, I heard asserted almost every day—The idea that such a Church, and such doctrines and such Hierarchy where to be established by Act of Parliament appeared to me worse than Death—
As I know this to be the feeling and Principle of all the Dissenters in America—I did not believe they ever would submit to it. And they were in numbers at least fifteen, for one—I therefore believe as early as I can remember, that this Country would never submit to the Unlimited Authority of Parliament—And this Opinion forced me to consider what would be the conseqences of an attempt on the part of Great Britain, to carry into execution a Soverign Legislative Authority over Us.—War and Carnage, and devastation I saw—or thought I saw, must be the consequence—and I fully believed that all the horrours of such a Contest would never wholly subdue the Old non-conformist Spirit—The idea of the Independence of America at some future time or other was first suggested to me by the Language of my own school Master, Joseph Clerverly; and his Lay Brother William Veasey, and the other Members of the same Denomination,—I dreaded them, as I always dreaded afterwards such a Controversy—and sincerely wished it might never happen—
But this Letter is now long enough, If Life and strength is continued to me, it shall be followed by others, with your leave—
I beg you would consider yourself at perfect Liberty from sending me any answers—unless it should be acknowleged an acknowledgment of the receipt of them now, and then, at your leasure.—
I am Sir your sincere friend / And most humble Servant
John Adams.